DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered. Claims 1-9, 11-12, and 14 are pending. Claims 1-8 were previously withdrawn. Claims 10 and 13 have been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukukawa et al., (EP2784869A1, filed IDS dated 06/01/2018) hereinafter Fukukawa, in view of Morita et al., (JP2007213939A see Espacenet translation dated 09/24/2021), and Chan (US 20180138478 A1), hereinafter Chan. 
Regarding Claims 9, 12, and 14, Fukukawa discloses a battery pack (Fukukawa abstract, Fig. 5) comprising:
A plurality of cylindrical battery cells “1” [0024], the plurality of cells including exterior cells arranged at an outer periphery as outermost cells from among the plurality of cells (Annotated Fig. 7) 

    PNG
    media_image1.png
    440
    528
    media_image1.png
    Greyscale

Detail of Fukukawa Fig. 7, Annotated
an upper end cover (top half heat-radiating sub-case “11”) of outer case “4” (Fig. 5, [0021]) provided above the plurality of cylindrical cells “1” to protect the inside of the battery pack, Fig. 5; 
a first metal lead plate “5”  [0031], [0033], reading on a first metal panel, positioned below the upper end cover “11” (Fig. 5) and is spot welded or laser welded to the battery electrode terminals [0031], reading on jointed to the upper portion of the cylindrical cells; 
a second metal lead plate “5” [0031], [0033] reading on a second metal panel, welded to a lower portion of the cylindrical cells ([0031], Fig. 7, bottom lead plate “5”); 
a battery holder “2” accommodating the cylindrical battery cells “1” [0025], that retains the battery cells by inserting each cell into each storage space “34” [0025] configured to surround and fix an outer side surface of the plurality of cylindrical cells “1” as a whole, Fig. 7, since it groups the battery cells into one holder to form a singular battery module, by encircling the plurality of cylindrical cells “1” 
and a lower end cover (bottom connecting sub-case “12”), [0021] positioned below the second metal panel “5” and the holder “2” to form a lower end portion of the battery pack (Fig. 5, “12”), 
heat-radiating plates “14” [0038], serving as a heat sink [0038] reading on a heat dissipating component for absorbing heat generated from a plurality of battery cells, 
wherein the heat dissipating component “14” is attached between the first metal panel “5” and the upper end cover “11”, Fig. 5, since the heat-dissipating components are recessed from the top surface of the upper end cover “11” of the outer case “4” [0012] and is thus between the top of the upper end cover and the (first) metal panel on the inside of the case,
and a heating element in contact with the surface of battery cells [0036], reading on a heating component for applying heat to the plurality of battery cells.
However, Fukukawa is silent regarding the location of the heating component being between the second metal panel and the lower end cover, wherein the second metal panel is interposed between the heating component and the plurality of cylindrical cells and directly contacts the heating component, and wherein the heating component directly heats the second metal panel, and heat is transferred through the second metal panel to directly heat the plurality of cylindrical cells.
In a similar field of endeavor as it pertains to a temperature regulator system for a cylindrical cell battery pack (Morita [0027]), Morita teaches a battery pack having a heater “40” located under the battery cells “1”  (Morita Fig. 6, “40”) between a bottom metal lead plate “8” (Morita [0006]), synonymous to the second metal panel “5” of Fukukawa, and a bottom plate “5b” (Morita [0050]) of Claim 12, heat can be efficiency transferred and the battery can be heated efficiently via the metal lead plate [0013] from below [0014].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery heater of Fukukawa to include a sheet heater located between the lower end cover and the metal plate, such that the metal panel directly contacts the heating component as taught by Morita in order to efficiently heat the battery cells.
Fukukawa further discloses wherein the heating element is connected to a control circuit on the circuit board “6” to turn the heating element on and off [0036], reading on a battery management system, where the circuit board “6” is electrically connected to each the first and second metal panel “5” [0034], see also Fig. 5, and can measure and adjust the temperature using temperature sensors to measure the internal temperature of the battery pack [0035], reading on Claim 14, and further the heating element is electrically connected to the second metal panel. However, Fukukawa does not disclose wherein the first metal panel is electrically connected to the heat dissipating component. 
In a similar field of endeavor as it pertains to thermal control systems for batteries (Chan [0019]), Chan teaches a similar system that uses a liquid cooled system (Chan [0026]), also reading on Claim 12, wherein the liquid is in a metallic tube to conduct heat from the battery cell and is electrically connected with the bus bar and a battery management system (Chan [0026]) in order to remove or add heat to keep the battery cell within an optimal operating temperature range (Chan [0026]), which is the same benefit as the battery management system of Fukukawa.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Fukukawa to further include a liquid cooled coolant system that is electrically connected to the battery management system and the bus bar as taught by Chan, in order to measure and control the temperature of the battery cells, with the capability of controlling both heating and cooling functionality in the battery pack.
Regarding Claim 11, Fukukawa discloses all of the claim limitations as set forth above. Fukukawa further discloses wherein the first and second lead plates “5”, are metal panels with “superior thermal conductivity” [0033].

Response to Arguments
Applicant’s arguments, filed 12/21/2021, with respect to the rejection(s) of claim(s) 9 under 35 USC 103 over Nishikawa in view of Fukukawa, Morita, and Chan have been fully considered and are persuasive, since Nishikawa does not teach wherein the battery holder is in direct contact with the exterior cells of the plurality of cylindrical cells. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Fukukawa et al., (EP2784869A1, in view of Morita et al., (JP2007213939A), and Chan (US 20180138478 A1). 
The Examiner notes that there is not sufficient structure to define the claimed battery holder over the prior art. It is noted that the claim as currently written allows for the battery holder to (at least) directly contact the exterior cells, and surround an outer side surface of the plurality of cylindrical cells as a whole, which is taken that the prior art reads on since it groups the individual cells together to form 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722